     Case 3:19-cv-02454-MMA-MSB Document 77 Filed 02/11/21 PageID.1360 Page 1 of 2

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     TY STEWART, et al.,                                 Case No.: 19cv2454-MMA (MSB)
12                                       Plaintiffs,
                                                           ORDER SETTING TELEPHONIC
13     v.                                                  DISCOVERY CONFERENCE
14     KODIAK CAKES, LLC,
15                                     Defendant.

16
17          On February 11, 2021, the Court held a telephonic Discovery Conference to
18    address outstanding discovery disputes between the parties, specifically Plaintiffs’
19    responses to Defendant’s written discovery and Defendant’s production of documents.
20    At the conference, the parties reported that they had agreed to deadlines to promote
21    the progress of Defendant’s production of documents. Specifically, by February 19,
22    2021, Defendant will provide Plaintiffs with a detailed response to all of Plaintiffs’
23    requested search terms requests. By the first week of March 2021, Defendant will pull
24    data from all 8 agreed upon custodians and identify all search terms. Defendants will
25    devote adequate resources and diligent effort to complete its production of ESI
26    documents.
27    ///
28    ///
                                                       1
                                                                                  19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 77 Filed 02/11/21 PageID.1361 Page 2 of 2

1           As discussed at the conference, the Court SETS a further telephonic Discovery
2     Conference on March 19, 2021, at 1:30 p.m. Counsel for Defendant is ORDERED to
3     arrange the joint call to Judge Berg’s chambers at (619) 557-6632.
4           IT IS SO ORDERED.
5     Dated: February 11, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                             19cv2454-MMA (MSB)
